Case 1:19-cv-03353-DDD-NRN Document 61 Filed 05/12/21 USDC Colorado Page 1 of 15




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:19-cv-03353-DDD-NRN

   Teymur Mehdiyev
         Plaintiff/Counter-defendant

   v.

   Qatar National Tourism Council
   a/k/a Qatar Tourism Authority,
   a Government Authority of Qatar,
             Defendant/Counterclaimant.



               RESPONSE IN OPPOSITION TO DEFENDANT NTC’S RULE 54(b) MOTION



             Plaintiff Teymur Mehdiyev hereby opposes the Rule 54(b) Motion filed by Defendant

   Qatar National Tourism Council (“NTC”) for entry of a final judgment of no cybersquatting that

   may then be appealed. In particular, Mr. Mehdiyev opposes a Rule 54(b) judgment without a stay

   pending appeal.

        I.       INTRODUCTION

             This is a David-and-Goliath story of an individual who prevailed over one of the richest

   countries in the world when the Court granted Mr. Mehdiyev’s motion for partial summary

   judgment of no cybersquatting with respect to the <visitqatar.com> domain name.

             Now Defendant NTC is seeking certification under Rule 54(b) of that partial summary

   judgment in order to take a piecemeal appeal, while still also pursuing related and overlapping

   claims against Mr. Mehdiyev to trial.


                                                    1
Case 1:19-cv-03353-DDD-NRN Document 61 Filed 05/12/21 USDC Colorado Page 2 of 15




             But the cybersquatting claim is a threshold matter with respect to at least Mr. Mehdiyev’s

   reverse domain name hijacking claim that remains unresolved in this action. An element of his

   hijacking claim is that the registration of the domain name was not unlawful—which the summary

   judgment of no cybersquatting has now established.

             Even if the Court decides that Mr. Mehdiyev’s reverse domain name hijacking claim is

   distinct and separable; then separately litigating such intertwined claims, as well as the overlapping

   facts and legal issues of NTC’s unresolved common law trademark claim, would impose

   significant undue hardship on Mr. Mehdiyev. This hardship could be alleviated, however, if the

   Court were to grant a stay of the present action pending appeal of a final judgment under Rule

   54(b). The balance of the equities weighs against certification under Rule 54(b) unless there is a

   stay pending appeal.

       II.        BACKGROUND

             A.     The Parties and the Domain Name
             Mr. Mehdiyev is an individual of modest means who resides in Azerbaijan. [ECF 1]. As

   part of a side-venture related to the travel industry, he has acquired travel-related domain names

   including the <visitqatar.com> domain name that was the subject of a Uniform Domain-Name

   Dispute-Resolution Policy (“UDRP”) initiated by NTC in 2019. Mehdiyev Decl. at ¶ 3. The

   present action challenging that UDRP proceeding stayed the transfer of the domain name—which

   is still the status quo even after the grant of summary judgment of no cybersquatting.

             NTC is a government authority for the country of Qatar, “the world’s second largest

   exporter of liquefied natural gas” with “one of the highest per capita incomes in the world.” Exh. A.

   For all of Qatar’s wealth, however, NTC has never possessed the <visitqatar.com> domain name.



                                                     2
Case 1:19-cv-03353-DDD-NRN Document 61 Filed 05/12/21 USDC Colorado Page 3 of 15




   And NTC’s attempt to force a transfer of that domain name using the UDRP is stayed while this

   action remains pending—which, again, is the status quo of this case.

             B.     The Partial Summary Judgment
             Mr. Mehdiyev filed a motion for partial summary judgment because NTC could not

   establish having an allegedly distinctive trademark that predated the time of registration of the

   <visitqatar.com> domain name. A third party registered the <visitqatar.com> domain name in

   June 2004, NTC allegedly started using “Visit Qatar” as a distinctive trademark in October 2015,

   and Mr. Mehdiyev acquired the <visitqatar.com> domain name in January 2016.

             On April 1, 2021, the Court granted summary judgment that “Mr. Mehdiyev’s acquisition

   of the <visitqatar.com> domain name does not constitute cybersquatting for purposes of 15 U.S.C.

   § 1125(d) in relation to the Council’s ‘Visit Qatar’ or ‘VisitQatar’ trademarks.” [ECF 53 at 16].

   This is the ruling for which NTC is seeking a final judgment under Rule 54(b).

             C.     The Remaining Claims and Counterclaims
             Mr. Mehdiyev has two claims and NTC has two counterclaims remaining in the present

   action.

                          1. Mr. Mehdiyev’s Reverse Domain Name Hijacking Claim
             Mr. Mehdiyev’s reverse domain name hijacking claim, which also is the basis for statutory

   damages of up to $100,000 (see [ECF 1] at 8), has two elements. See Domain Vault LLC v. Bush,

   No. 14-CV-2621-WJM-CBS, 2015 WL 1598099, at *9 (D. Colo. Apr. 8, 2015) (citing 15 U.S.C.

   § 1114(2)(D)(iv)–(v)).

             First, whether the registration of the domain name was unlawful or not. Domain Vault,

   2015 WL 1598099, at *10 (citing 15 U.S.C. § 1114(2)(D)(v)). That the registration of the




                                                     3
Case 1:19-cv-03353-DDD-NRN Document 61 Filed 05/12/21 USDC Colorado Page 4 of 15




   <visitqatar.com> domain name was not unlawful is established by the Court’s summary judgment

   of no cybersquatting. [ECF 53].

          Second, whether NTC knowingly made material misrepresentations in its UDRP

   complaint. Domain Vault, 2015 WL 1598099, at *9 (citing 15 U.S.C. § 1114(2)(D)(iv)). Here,

   NTC alleged in its UDRP complaint (Exh. D) that NTC had been using “Visit Qatar” as a

   distinctive mark since 2012—but NTC’s Counterclaim ([ECF 14] at 21) for cybersquatting filed

   in this action, and subject to Rule 11, instead alleges that its use of the mark only began years later

   in October 2015.

                        2. Mr. Mehdiyev’s Tortious Interference Claim
          Mr. Mehdiyev’s tortious interference claim depends on his related reverse domain name

   hijacking claim as the “wrongful means” to show improper interference. Harris Grp., Inc. v.

   Robinson, 209 P.3d 1188, 1198–99 (Colo. App. 2009) (discussing interference with contract

   through wrongful tortious conduct); see also Town of Alma v. AZCO Const., Inc., 10 P.3d 1256,

   1264 (Colo. 2000) (discussing “wrongful means”); accord DP-Tek, Inc. v. AT&T Global Info.

   Solutions Co., 100 F.3d 828, 833-35 (10th Cir. 1996) (interpreting “wrongful means” to require

   “independently actionable conduct” under Kansas law).

                        3. NTC’s Common Law Trademark Counterclaim
          NTC first counterclaim alleges common law trademark for the words “Visit Qatar.” NTC’s

   counterclaim is based on 15 U.S.C. § 1125(a), often also is referred to as Section 43(a) of the

   Lanham Act, which protects marks has not been federally registered. See, e.g., U.S. Search, LLC

   v. U.S. Search.com, Inc., 300 F.3d 517, 522 (4th Cir. 2002). The protection accorded such common

   law marks “is directly related to the mark’s distinctiveness” as used in commerce. Id. at 523. Here,




                                                     4
Case 1:19-cv-03353-DDD-NRN Document 61 Filed 05/12/21 USDC Colorado Page 5 of 15




   NTC alleged “common law trademark rights in the VISIT QATAR mark in the United States as

   early as October 2015” in support of cybersquatting. [ECF 14] at 21 (NTC Counterclaim ¶ 53).

                        4. NTC’s Trademark Cancellation Counterclaim
          NTC’s other remaining counterclaim seeks cancellation of Mr. Mehdiyev’s U.S.

   Trademark Registration No. 5,517,993 for his VISIT QATAR mark covering travel-related

   services. NTC alleges that Mr. Mehdiyev fraudulently declared that he provided booking services

   because his “Visit Qatar” website used third-party technology to provide those services. [ECF 14]

   at 22–24. To avoid ensnaring honest mistakes in trademark applications, NTC must prove that the

   registrant actually knew the statement was false when submitted to the Trademark Office, with the

   intent to deceive. See In re Bose Corp., 580 F.3d 1240, 1245–46 (Fed. Cir. 2009).

       III.    LEGAL STANDARDS

                    A. Rule 54(b)
          A certification under Rule 54(b) to enter a final judgment of fewer than all of the claims in

   an action requires that the Court “make two express determinations.” Okla. Turnpike Auth. v.

   Bruner, 259 F.3d 1236, 1242 (10th Cir. 2001). Namely, (1) the judgment is final such that “the

   claims resolved are distinct and separable from the claims left unresolved;” and (2) there is no

   just reason to delay entry of judgment. Id. (discussing “claims that are so intertwined (have so

   much factual overlap) as to be inseparable”); McKibben v. Chubb, 840 F.2d 1525, 1528 (10th Cir.

   1988) (“Certification under Rule 54(b) is a two-step process.”).

          First, with respect to the finality of an adjudicated claim, “[w]hile the exact definition of

   ‘claim’ for purposes of Rule 54(b) is unsettled, . . . a ‘claim’ is generally understood to include all

   factually or legally connected elements of a case.” Okla. Turnpike, 259 F.3d at 1242 (citations




                                                     5
Case 1:19-cv-03353-DDD-NRN Document 61 Filed 05/12/21 USDC Colorado Page 6 of 15




   omitted). Claims that can be decided independently of each other, are distinct under Rule 54(b).

   Sears, Roebuck & Co. v. Mackey, 351 U.S. 427, 436, 76 S. Ct. 895, 100 L.Ed. 1297 (1956)); see

   also Attias v. CareFirst, Inc., 969 F.3d 412, 417 (D.C. Cir. 2020) (discussing claim preclusion in

   connection with Rule 54(b)). Whether a claim is distinct and separable from the claims left

   unresolved is a question of law. Id. at 1242–43 (finding the judgment “only partially disposed of

   a class of claims that . . . should instead be disposed of together”)

          Second, the Court must consider the balance of equities to determine whether there is no

   just reason to delay appellate review. Fireman's Fund Ins. Co. v. Steele St. Ltd. II, No. 17-CV-

   01005-PAB-SKC, 2019 WL 3778304, at *2 (D. Colo. Aug. 12, 2019) (finding that the movant

   “has failed to show that the balance of equities favors certification”). This includes the federal

   policy against piecemeal appeals. Stockman's Water Co., LLC v. Vaca Partners, L.P., 425 F.3d

   1263, 1265 (10th Cir. 2005); Rockhill Ins. Co. v. CFI-global Fisheries Mgmt., No. 16-CV-02760-

   RM, 2021 WL 253458, at *2 (D. Colo. Jan. 26, 2021). The sound discretion of the district court

   “must take into account judicial administrative interests as well as the equities involved.” Curtiss-

   Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 8, 100 S. Ct. 1460, 64 L.Ed.2d 1 (1980).

          The Tenth Circuit has cautioned that “Rule 54(b) entries are not to be made routinely.”

   Okla. Turnpike, 259 F.3d at 1242; Gas-A-Car, Inc. v. American Petrofina, Inc., 484 F.2d 1102,

   1105 (10th Cir. 1973).

                    B. Stay Pending Appeal
          A stay of the litigation over the remaining claims pending appeal often is granted in

   conjunction with a Rule 54(b) certification. See Ebonie S. ex rel. Mary S. v. Pueblo Sch. Dist. 60,

   No. 09-CV-00858-WJM-MEH, 2011 WL 1882829, at *4 (D. Colo. May 17, 2011) (“Since the



                                                     6
Case 1:19-cv-03353-DDD-NRN Document 61 Filed 05/12/21 USDC Colorado Page 7 of 15




   Court is granting Plaintiff's motion for Rule 54(b) certification, the Court finds that it is in the

   interest of justice to stay all trial court proceedings pending a decision by the Court of Appeals”);

   see also Jordan v. Pugh, 425 F.3d 820, 824 (10th Cir. 2005) (noting the district court had stayed

   the remaining claims pending appeal). For a stay pending appeal, courts traditionally consider four

   factors: (1) whether the stay applicant has made a strong showing that it is likely to succeed on the

   merits; (2) whether the applicant will be irreparably injured absent a stay; (3) whether issuance of

   the stay will substantially injure the other parties interested in the proceeding; and (4) where the

   public interest lies. Hilton v. Braunskill, 481 U.S. 770, 776, 107 S. Ct. 2113, 95 L.Ed.2d 724 (1987)

   (noting Fed. R. Civ. P. 62(c) and Fed. R. App. P. 8(a) consider generally the same factors).

        IV.     DISCUSSION

          The legal inquiry of whether the adjudicated cybersquatting claim is “distinct and

   separable” from the remaining unresolved claims will be addressed first, and the equitable “no just

   reason to delay” inquiry will be addressed next together with the issue of a stay pending appeal.

                    A. Legal Inquiry: The Adjudicated Cybersquatting Claim Is Not
                       “Distinct and Separable” From the Unresolved Reverse Domain
                       Name Hijacking Claim
          The controlling legal question here is whether the adjudicated cybersquatting claim is

   “distinct and separable” from the other claims, such as Mr. Mehdiyev’s reverse domain name

   hijacking claim, left unresolved. To determine whether a claim is “distinct and separable,” courts

   consider whether the claims turn on the same factual questions, whether they involve common

   legal issues, and whether separate recovery is possible. Okla. Turnpike, 259 F.3d at 1242 (citing

   Moore’s Federal Practice 3d 202.06[2]); see also Sears, Roebuck & Co., 351 U.S. at 436

   (considering whether the claims can be decided independently of each other).



                                                    7
Case 1:19-cv-03353-DDD-NRN Document 61 Filed 05/12/21 USDC Colorado Page 8 of 15




          NTC, however, simply asserted that the cybersquatting claim was separate from the

   remaining unresolved claims based on the “counts” set forth in the pleadings, but the organization

   of the pleadings does not control the Rule 54(b) inquiry. Spiegel v. Trustees of Tufts College, 843

   F.2d 38, 44 n.6 (1st Cir. 1988) (“The mere happenstance that a plaintiff chooses, as here, to

   organize her complaint into separate ‘counts’ or ‘statements of claim’ can make no real

   difference.”). While NTC’s claim “count” approach would be easy to apply, it does not properly

   consider the substance of the claims at issue.

          With respect to the cybersquatting claim itself, NTC focused on “the time of registration”

   language in the statute, which is only one of the elements for cybersquatting. NTC ignored how

   the adjudication of cybersquatting affected the remaining claims in the present action.

          Here, Mr. Mehdiyev’s reverse domain name hijacking claim builds on the adjudicated

   cybersquatting claim. Reverse domain name hijacking is the abusive use of trademark rights to

   “strip domain names from rightful owners” by accusing them of cybersquatting even though the

   registration of the domain name was not unlawful. Domain Vault, 2015 WL 1598099, at *1. And

   the summary judgment of no cybersquatting establishes that the registration and Mr. Mehdiyev’s

   acquisition of the <visitqatar.com> domain name was not unlawful. [ECF 53]. Now Mr.

   Mehdiyev only has to prove that NTC knowingly made material misrepresentations in its UDRP

   complaint asserting cybersquatting agaisnt the <visitqatar.com> domain name. See Domain Vault,

   2015 WL 1598099, at *9 (citing 15 U.S.C. § 1114(2)(D)(iv)). Cybersquatting is a threshold issue

   with a direct effect on reverse domain name hijacking, and these claims are not distinct and

   separable. See Okla. Turnpike, 259 F.3d at 1242–43; Sears, Roebuck & Co., 351 U.S. at 436.




                                                    8
Case 1:19-cv-03353-DDD-NRN Document 61 Filed 05/12/21 USDC Colorado Page 9 of 15




           Mr. Mehdiyev’s tortious interference claim likewise builds on reverse domain name

   hijacking as the “wrongful means” to support that claim. See Harris Grp., 209 P.3d at 1198–99.

           With respect to NTC’s counterclaims, while Mr. Mehdiyev concedes that those

   counterclaims are distinct and separable from the cybersquatting claims, they nonetheless have

   facts and legal issues that overlap with cybersquatting which must be considered in balancing the

   equities in the next part of the analysis.

                     B. Equitable Inquiry: Without a Stay Pending Appeal, the Balance
                        of the Equities Does Not Favor Certification Under Rule 54(b)
           Should the Court decide that Mr. Mehdiyev’s unresolved claims do not preclude

   certification under Rule 54(b) as a matter of law, they must still be considered further in balancing

   the equities in the second part of the analysis, along with NTC’s failure to show any prejudice that

   could justify the early piecemeal appeal that it now seeks. Without a stay pending appeal, the

   balance of the equities does not favor certification under Rule 54(b).

                         1. Intertwined Claims and Overlapping Facts
           As previously discussed, Mr. Mehdiyev’s tortious interference claim builds on his reverse

   domain name hijacking claim, which in turn builds on the summary judgment of no cybersquatting.

   There should not be a piecemeal appeal of these intertwined claims, unless there is a stay of the

   present action pending appeal.

           In addition, NTC’s counterclaims also involve overlapping facts that would need further

   adjudication if the summary judgment is vacated on appeal. For example, NTC’s own pleadings

   alleged “common law trademark rights in the VISIT QATAR mark in the United States” in support

   of its cybersquatting claim. [ECF 14] at 21 (NTC Counterclaim ¶ 53). Indeed, factual and legal

   issues regarding when NTC’s alleged trademark became distinctive for its services overlap for


                                                    9
Case 1:19-cv-03353-DDD-NRN Document 61 Filed 05/12/21 USDC Colorado Page 10 of 15




   both cybersquatting and common law trademark infringement.1 For example, NTC would still

   have to prove that its use of the “#visitqatar” hashtag acquired distinctiveness as a trademark for

   services provided in interstate commerce. See, e.g., [ECF 14] at 10–11. But use of a hashtag on

   social media does not establish trademark rights. See Eksouzian v. Albanese, No. CV 13-00728-

   PSG-MAN, 2015 WL 4220478 (C.D. Cal. Aug. 7, 2015) (“hashtags are descriptive devices, not

   trademarks”); see also In re i.am.symbolic, llc, 127 U.S.P.Q.2d 1627, 1633 (TTAB 2018) (“the

   use of a hashtag in the social media context plays a functional role in facilitating searches”).

          NTC’s cancellation counterclaim for fraud on the Trademark Office also is related to the

   cybersquatting claim because if the summary judgment is vacated on appeal, then Mr. Mehdiyev

   expects NTC will attempt to rely on the same facts as its cancellation counterclaim alleging fraud

   on the Trademark Office to establish “bad faith” by Mr. Mehdiyev with respect to the

   <visitqatar.com> domain name for cybersquatting under the ACPA, 15 U.S.C. § 1125(d)(1)(A).

          Again, absent a stay, there should not be a piecemeal appeal of these related claims and

   counterclaims.

                        2. No Prejudice to NTC in the Status Quo of the
                           <visitqatar.com> Domain Name
          NTC has never possessed the <visitqatar.com> domain name. Not when NTC initiated the

   UDRP proceeding against Mr. Mehdiyev. Nor when Mr. Mehdiyev filed the present action which

   stayed the transfer of the <visitqatar.com> domain name under the UDRP. See, e.g.,




   1
    NTC has yet to prove up that it has a protectable trademark. The summary judgment was based
   on the fact that NTC alleged no use of the mark before October 2015. Whether NTC actually has
   any trademark rights in the words “Visit Qatar” (and, if so, when) is still in dispute.


                                                    10
Case 1:19-cv-03353-DDD-NRN Document 61 Filed 05/12/21 USDC Colorado Page 11 of 15




   Barcelona.com, Inc. v. Excelentisimo Ayuntamiento De Barcelona, 330 F.3d 617, 626–27 (4th Cir.

   2003) (“transfer was certain to occur absent the filing of this action to stop it”).

          Nonetheless, NTC argues it is “being deprived” from using the <visitqatar.com> domain

   name ([ECF 56] at 11), even though that is the status quo of this case, as it has been from the

   beginning. NTC also argues it risks “irreparable harm” in view of “NTC’s impending plans to

   launch a sizeable marketing campaign” this year ([ECF 56] at 11), but NTC made those plans

   under the existing status quo, so any harm from that continued status quo is simply self-inflicted.

   See Davis v. Mineta, 302 F.3d 1104, 1116 (10th Cir. 2002) (discounting “self-inflicted” injury to

   party when balancing harms for equitable relief).

          NTC has shown no real hardship or prejudice beyond its frustration at not owning the

   <visitqatar.com> domain name. The partial summary judgment of no cybersquatting may have

   poured salt on the wound of NTC’s inability to strip that domain name away from Mr. Mehdiyev,

   but it otherwise has not affected the existing status quo of this case.

                        3. NTC Hypocritically Relies on Trademark Issues to Show
                           Hardship If the Cybersquatting Claims Are Not Appealed
          Guilefully shifting the focus from the <visitqatar.com> domain name to the visitqatar.com

   website, NTC’s motion argues that “NTC is likely to suffer irreparable harm from Plaintiff’s

   continued operation of the visitqatar.com website” if NTC is not allowed to immediately appeal

   the summary judgment of no cybersquatting. [ECF 56] at 10. But the website is what NTC accuses

   of infringement in its trademark claim.

          The domain name and the website are different things. Indeed, one could move all of the

   website content from the <visitqatar.com> domain to an entirely different domain, and NTC could




                                                     11
Case 1:19-cv-03353-DDD-NRN Document 61 Filed 05/12/21 USDC Colorado Page 12 of 15




   still make the same “irreparable harm” argument for trademark infringement against the website

   now moved onto that other domain.2

          It is hypocritical for NTC to argue that its common law trademark infringement

   counterclaim “will be decided completely independently” of cybersquatting ([ECF 56] at 6)—and

   then rely on facts relating to that same trademark counterclaim against the website to argue that it

   would suffer hardship from a delay in appealing the cybersquatting claim against the domain name

   ([ECF 56] at 10). Either way, NTC has undercut its own arguments on the balance of the equities.

                        4. Hardship on Mr. Mehdiyev
          Absent a stay pending appeal, having to litigate intertwined claims separately in an appeal

   to the Tenth Circuit, as well as a trial at the District Court, would be an inequitable hardship on

   Mr. Mehdiyev, especially in view of the economic disparity between an Azerbaijani individual

   against NTC, a government authority of Qatar—a country with a $295,200,000,000.00 sovereign

   wealth fund. Exh. B. On the other hand, the total revenue generated by the website at the

   <visitqatar.com> domain is only about twelve dollars ($12), which Mr. Mehdiyev disclosed to

   NTC months ago. Mehdiyev Decl. at ¶3–¶4. NTC’s strategy of burying Mr. Mehdiyev with

   litigation over a $12 website is not proportionate to any rational assessment of this case. Such

   hardship, however, could be alleviated if the Court were to grant a stay pending appeal. Without

   such a stay, there is just reason for denying entry of a judgment under Rule 54(b).




   2
     Moreover, if NTC really believed it would suffer “irreparable harm,” then NTC could have
   filed a motion for a preliminary injunction on its trademark infringement claim (assuming NTC
   could show a likelihood of success on the merits), but hasn’t.


                                                   12
Case 1:19-cv-03353-DDD-NRN Document 61 Filed 05/12/21 USDC Colorado Page 13 of 15




                    C. Stay Pending Appeal Promotes Equity
          A stay pending appeal often is granted in conjunction with a Rule 54(b) certification in the

   interest of justice. E.g., Ebonie, 2011 WL 1882829, at *4. Again, the balance of the equities weighs

   against certification under Rule 54(b) unless there is a stay pending appeal.

          The four traditional factors, namely, the likelihood of success on appeal; irreparable injury

   absent a stay; whether a stay will substantially injure the other party; and the public interest, also

   favor a stay pending appeal.

          For the first factor, although the Court’s well-reasoned decision on summary judgment is

   likely to be affirmed on appeal, there is no need to doubt the correctness of the decision in order

   to grant a stay pending appeal. Goldstein v. Miller, 488 F. Supp. 156, 172 (D. Md. 1980). The

   likelihood-of-success standard for a stay pending appeal can be met for a case presenting a question

   of “first impression” notwithstanding a “strong belief as to the correctness” of the decision being

   appealed. Id. at 175. Here, it is undisputed that the Court’s summary judgment resolved a legal

   question of first impression within the Tenth Circuit.

          Second, as already discussed above, having to simultaneously litigate intertwined claims

   in an appeal and at trial over a $12 website would be an inequitable hardship for Mr. Mehdiyev,

   especially in view of the economic disparity between the parties and NTC’s disproportionate

   litigation strategy against Mr. Mehdiyev to deplete his resources. See In re Wolf Fin. Grp., Inc.,

   No. 94-8884A, 1994 WL 913278, at *3 (Bankr. S.D.N.Y. Dec. 15, 1994) (noting courts have found

   irreparable harm where the consequences of continued litigation would deplete the assets of a

   party). This favors a stay pending appeal.




                                                    13
Case 1:19-cv-03353-DDD-NRN Document 61 Filed 05/12/21 USDC Colorado Page 14 of 15




           Third, as previously discussed, NTC has not shown any real hardship and the injury that

   NTC hypocritically alleged in its motion was self-inflicted in view of the status quo of this case.

   See Davis, 302 F.3d at 1116 (discounting “self-inflicted” injury). Simply put, NTC would not be

   substantially injured by a stay that preserves the status quo pending appeal.3

           Fourth, with respect to the public interest, it would promote judicial economy for the Tenth

   Circuit to confirm the interpretation of the cybersquatting statute before further litigating the

   overlapping facts and legal issues of the remaining intertwined claims, where the outcome of the

   appeal may directly affect the remaining claims at trial. Alston v. Read, No. CIV. 07-00266SPK-

   LEK, 2010 WL 1507966, at *8 (D. Haw. Apr. 13, 2010) (holding that the interests of judicial

   economy warrant a stay where the issues affecting some claims are relevant to, but not dispositive

   of, the issues affecting other claims). For example, as previously discussed, the adjudicated

   cybersquatting claim is a threshold issue that directly affects the reverse domain name hijacking

   claim. A stay pending an appeal of the summary judgment would promote equity and the public

   interest.




   3
     Nonetheless, if deemed necessary by the Court for a stay pending appeal, Mr. Mehdiyev might
   agree for the words “Visit Qatar” to not appear on his website at the <visitqatar.com> domain for
   the duration of the stay. Mehdiyev Decl. at ¶ 8. But, to be equitable, because the words “Visit
   Qatar” presently do not appear on NTC’s website at its <visitqatar.qa> domain (Exh. C); NTC
   similarly should be required to maintain this status quo for its website as well for the duration of
   the stay. This would help assure that neither party develops any new trademark advantage with
   respect to the words “Visit Qatar” during the stay. However, this mutual stand-down of the
   parties’ respective websites is unnecessary because NTC would not be substantially injured by a
   stay pending appeal.


                                                   14
Case 1:19-cv-03353-DDD-NRN Document 61 Filed 05/12/21 USDC Colorado Page 15 of 15




        V.     CONCLUSION
          NTC’s Rule 54(b) motion for judgment must be denied unless there is a stay of the present

   action pending appeal.


   Dated: May 12, 2021.                                  s/ James Juo
                                                       ___________________
                                                       James Juo
                                                       THOMAS P. HOWARD, LLC
                                                       842 W South Boulder Rd., #100
                                                       Louisville, CO 80027
                                                       jjuo@thowardlaw.com
                                                       303-665-9845
                                                       Counsel for Plaintiff Teymur Mehdiyev




          I hereby certify that the foregoing pleading complies with the type-volume limitation
   set forth in Judge Domenico’s Practice Standard III-A-1.

   Dated: May 12, 2021.                                 s/ James Juo
                                                       ___________________
                                                       James Juo




                                                  15
